Name: Council Regulation (EEC) No 1977/85 of 16 July 1985 amending Regulation (EEC) No 1489/84 laying down the date for the entry into force of Regulations (EEC) No 3284/83 and (EEC) No 3285/83 relating to the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  Europe;  agricultural structures and production
 Date Published: nan

 No L 186/2 Official Journal of the European Communities 19 . 7. 85 COUNCIL REGULATION (EEC) No 1977/85 of 16 July 1985 amending Regulation (EEC) No 1489/84 laying down the date for the entry into force of Regulations (EEC) No 3284/83 and (EEC) No 3285/83 relating to the fruit and vegetables sector HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 of Regulation (EEC) No 1489/84 is hereby replaced by the following : 'However, the system under which the application of certain rules is to be extended, as provided for in Article 15b of Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 1332/84 (4), shall operate from :  1 October 1985 for dessert apples and pears, oranges, mandarins and Clementines, arti ­ chokes, cauliflowers, onions, leeks, cabbage lettuce, endives, lamb's lettuce, broad-leaved chicory and witloof chicory,  the start of the 1986/87 marketing year for products with a fixed marketing year, except those appearing in the first indent,  1 January 1986 for products not covered in the first and second indents. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3284/83 of 14 November 1983 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables ('), and in particular the second paragraph of Article 13 thereof, Having regard to Council Regulation (EEC) No 3285/83 of 14 November 1983 laying down general rules for the extension of certain rules issued by producers' organizations in the fruit and vegetables sector (2), and in particular the second paragraph of Article 8 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1489/84 (3), as amended by Regulation (EEC) No 825/85 (4), laid down the date of application of the system for the extension of certain of the rules issued by producer groups ; Whereas, taking account of the delays in the imple ­ mentation of the system for the extension of these rules, owing in particular to the procedures for con ­ sulting the producers concerned, the date for the application of the system should be deferred ; whereas the diversity of harvest dates for the various products does not allow a single date to be laid down ; whereas Regulation (EEC) No 1489/84 should be amended accordingly, (3) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4) OJ No L 130, 16. 5. 1984, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 July 1985. For the Council The President M. FISCHBACH (') OJ No L 325, 22. 11 . 1983, p. 1 . 0 OJ No L 325, 22. 11 . 1983, p. 8 . (3) OJ No L 143, 30. 5. 1984, p. 31 . b) OJ No L 91 , 30 . 3 . 1985, p. 7.